Citation Nr: 1608255	
Decision Date: 03/01/16    Archive Date: 03/09/16

DOCKET NO.  11-11 788	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for residuals of a traumatic brain injury (TBI).


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

T. Wishard, Counsel


INTRODUCTION

The Veteran had active military service from January 1977 to May 1997 and from March 1999 to March 2001.

This matter comes before the Board of Veterans' Appeals (Board) from a December 2009 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in Huntington, West Virginia.   

This matter was before the Board in May 2014 when the Board granted a 10 percent rating.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (hereinafter Court).  In an October 2015 Order, the Court vacated that portion of the decision which denied a rating in excess of 10 percent, and remanded it for further development.  It has now returned to the Board for further appellate consideration. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The claims file includes a September 2010 VA examination report with a December 2010 addendum, which reflects the opinion of the clinician that the Veteran's sole residual of a TBI was headaches.  The clinician found that the Veteran's memory problems, dizziness, psychiatric symptoms, and insomnia were due to conditions other than TBI.  In its May 2014 decision, the Board rated the Veteran's residuals of a TBI as migraines under Diagnostic Code 8100.

In July 2012, after the September 2010 VA examination, the Veteran stated that his condition had worsened over the last few months.  

A December 2012 MRI report reflects that the Veteran had "significant atrophy of the right and left hippocampus, worse on the right than left.  This is unusual for patient age."  A December 2012 speech therapy treatment note reflects that the Veteran reported complaints of increased dementia, getting lost while driving, decreased memory skills, and that the Veteran presented with a "[diagnosis] of cognitive deficits [related to] TBI."

Based on the foregoing, another VA examination is warranted.  The examiner should address the Veteran's complaints of worsening cognitive deficits and their relationship, if any, to his TBI.

In addition, the December 2010 VA addendum is internally inconsistent.  The clinician stated as follows:

[The Veteran] does suffer from dizziness. This is an VIII cranial nerve abnormality, and etiology relates to VIII cranial nerve peripherally. As [the Veteran] takes a quick turn, he has dizziness. This is a vestibular issue of the VIII cranial nerve relating to peripheral ear problems. It relates to other etiology of VIII cranial nerve since there is a ringing sensation or tinnitus, which relates to VIII cranial nerve. In this situation, it relates to TBI. Symptoms of dizziness and tinnitus can relate to TBI, but in this situation, [Appellant] taking a quick turn causing problems with dizziness as compared to ongoing symptoms, this relates to peripheral VIII cranial nerve abnormality unrelated to the TBI. 

The newly scheduled VA examiner should attempt to clarify the above statements with regard to whether the Veteran's dizziness is related to his TBI.

The examiner should also discuss the clinical evidence regarding cognitive deficits (e.g. December 2009, January 2010, February 2010, December 2012, November 2013 clinical records) and the speech therapy treatment notes with regard to memory and concentration exercises (e.g. March 2010, June 2011, July 2011, and December 2012).

Accordingly, the case is REMANDED for the following action:

1.  Associate VA clinical records from November 2013 to present with the claims file.

2.  Thereafter, schedule the Veteran for the appropriate examination(s) to determine the severity of his TBI.

In addition to providing a list of the Veteran's symptoms due to his TBI, the examiner should discuss the following: a.) the December 2012 MRI results; b.) the September 2010 VA examination report with the December 2010 (which is internally consistent with regard to the Veteran's dizziness); c.) the evidence of cognitive deficits (e.g. December 2009, January 2010, February 2010, December 2012, November 2013 clinical records); and d.) the speech therapy treatment notes with regard to memory and concentration exercises (e.g. March 2010, June 2011, July 2011, and December 2012).

The examiner should provide an adequate rationale as to why, or why not, the Veteran's complaints (e.g. dizziness, memory loss, concentration difficulties) are, or are not, symptoms of his TBI.

3.  Following completion of the above, readjudicate the issue of appeal.  If the benefit sought is not granted, issue a Supplemental Statement of the Case and afford the appellant and his representative an appropriate opportunity to respond.  Thereafter, the case should be returned to the Board, as appropriate for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




